Citation Nr: 0705291	
Decision Date: 02/23/07    Archive Date: 02/27/07

DOCKET NO.  05-20 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
status post aortic valve replacement.


REPRESENTATION

Appellant represented by:	Maine Veterans' Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel

INTRODUCTION

The veteran served on active duty from November 1980 through 
December 1983, November 1987 through September 1991 and from 
May 1993 through August 1994.  The veteran also had service 
with the Army National Guard from October 1991 through 
January 2003.  

This matter is before the Board of Veterans Appeals (Board) 
on appeal from a September 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine, which granted service connection for status 
post aortic valve replacement with a 10 percent evaluation 
effective from December 10, 2003.

In November 2006, the veteran testified at a videoconference 
hearing before the undersigned acting Veterans Law Judge. 


FINDING OF FACT

The veteran's status post aortic valve replacement is 
characterized by a workload of 10 METs on treadmill stress 
testing, with continuous Coumadin medication required.


CONCLUSION OF LAW

The criteria for an increased rating in excess of 10 percent 
for status post aortic valve replacement have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.519, 4.1, 4.104, Diagnostic Code 7016 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

Under the Veteran's Claims Assistance Act of 2000 (VCAA), VA 
is required to notify the veteran of any evidence that is 
necessary to substantiate his claim.  This includes notifying 
the veteran of the evidence VA will attempt to obtain and of 
the evidence the veteran is responsible for submitting.  
Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim.  See 38 C.F.R. § 3.159 (2005).  These 
notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
is issued by the agency of original jurisdiction.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  

While in the present appeal, the veteran was provided with 
notice of what type of information and evidence was needed to 
substantiate his claim for an increased rating, he was not 
provided with the notice of the type of evidence necessary to 
establish an effective date for the disability on appeal 
until March 2006.  Despite the untimely notice provided to 
the veteran concerning these elements, the Board finds no 
prejudice to the veteran in proceeding with the issuance of 
the final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In that regard, the Board concludes below that the 
preponderance of the evidence is against the appellant's 
claim for an increase.  Thus, any question as to the 
appropriate effective date to be assigned is rendered moot.

Following the December 2003 notice letter, the RO granted 
service connection for status post aortic valve replacement.  
At the time, the RO assigned a disability rating and an 
effective date.  As set forth in Dingess, "[i]n cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service connection claim has been more than substantiated - 
it has been proven."  The Court further held in Dingess that 
when a claim has been proven, the purpose of section 5103(a) 
has been satisfied and notice under its provision is no 
longer applicable.  Because the veteran's claim has been 
granted, i.e., proven, and he was assigned an initial 
disability rating and an initial effective date, section 
5103(a) notice is no longer applicable.  As a result, even if 
there was a notice error with respect to the duty to notify 
that occurred prior to the award of service connection and 
the assignment of a disability rating and effective date, 
because the claim has already been proven, and the purpose of 
5103(a) has been satisfied, the error was nonprejudicial.

Furthermore, the Board observes that after the veteran filed 
his notice of disagreement, he was informed of what was 
needed to substantiate the claim for a higher rating by way 
of a statement of the case, supplemental statements of the 
case, and a letter dated March 2006.  

The Board further notes that the veteran's service medical 
records and private medical records have been obtained.  The 
veteran was also provided with a VA examination of the heart 
and an exercise stress test.  Additionally, the veteran was 
afforded a hearing before the undersigned veterans law judge 
(VLJ).  The veteran has not identified any further evidence 
with respect to his claim, and the Board is similarly unaware 
of any such evidence.  

The Board is satisfied that the originating agency properly 
processed the claim after providing the required notice and 
assistance, and that any procedural errors in the development 
and consideration of the claims by the originating agency 
were insignificant and non-prejudicial to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the Board will address the merits of the claim.




Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

Where entitlement to compensation already has been 
established, and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, where the question for consideration is 
entitlement to a higher initial evaluation assigned, 
evaluation of the medical evidence since the grant of service 
connection and consideration of the appropriateness of 
"staged rating" is required.  See Fenderson v. West, 12 
Vet. App. 119, 126 (1994).

The veteran's service-connected condition status post heart 
valve replacement is currently evaluated under criteria found 
at 38 C.F.R. § 4.104, Diagnostic Code 7016 (for rating heart 
valve replacement).  Under the provisions of this Diagnostic 
Code, a 100 percent rating is warranted for chronic 
congestive heart failure, or; workload of 3 METs or less 
results in dyspnea, fatigue, angina, dizziness, or syncope, 
or; left ventricular dysfunction with an ejection fraction of 
less than 30 percent.  A 60 percent rating is warranted with 
more than one episode of acute congestive heart failure in 
the past year, or; workload of greater than 3 METs but not 
greater than 5 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope, or; left ventricular dysfunction with 
an ejection fraction of 30 to 50 percent.  A 30 percent 
rating is warranted for a workload of greater than 5 METs but 
not greater than 7 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope, or; evidence of cardiac hypertrophy or 
dilation on electrocardiogram, echocardiogram, or X-ray.  A 
10 percent rating is warranted with a workload greater than 7 
METs but not greater than 10 METs results in dyspnea, 
fatigue, angina, dizziness, or syncope, or; continuous 
medication required.

In a September 2004 rating decision, the RO granted service 
connection for status post aortic valve replacement, and 
assigned a rating of 10 percent, effective December 10, 2003.  

Cardiovascular Consultants of Maine medical records dated 
November 2001 through November 2002 reveal treatment for a 
heart condition.  A January echocardiogram reading noted a 
satisfactory valve replacement with mechanical prosthesis, 
normal hemodynamics, and physiologic trace aortic 
regurgitation.  The interpreting physician also noted an 
otherwise normal 2-dimensional echocardiogram and Doppler 
study.  A February 2002 follow-up report noted continued 
Coumadin therapy without difficulty, and no complications of 
anticoagulation, except substantial bleeding when the veteran 
cut himself shaving.  No dyspnea, orthopnea or edema was 
present.  Interpretation of an electrocardiogram indicated a 
normal sinus rhythm.  A March 2002 progress report noted no 
chest pain, palpitations, or symptoms of congestive heart 
failure three months after aortic valve replacement.  The 
cardiologist also noted rapidly improving stamina.

The veteran submitted records from Dr. R.D.Q., dated December 
2001 through January 2002.  These records contained the 
veteran's pre-operative records, operative report and follow-
up examination.  The January 2002 post-operative follow-up 
report noted a regular heart rate and rhythm with great 
mechanical valve sounds.  There was no evidence of peripheral 
edema.

Progress reports from Dr. J.R.D., dated May 2002 through 
December 2003 note follow-up treatment of the veteran's heart 
condition and regulation of his anticoagulation medication.  
On follow-up in June 2002, it was noted that the veteran 
denied any chest pain or limits to his activities.  He also 
denied shortness of breath, cough, and edema.  

The veteran was afforded a VA examination in September 2004.  
The examiner noted the veteran's history pertinent to the 
service connection claim for an aortic valve condition, 
including his aortic valve replacement in December 2001.  The 
veteran denied any significant cardiac symptoms such as 
angina, unusual dyspnea, chronic fatigue, dizziness or 
syncope, but did report some vague chest discomfort when 
doing physical training or engaging in activities requiring 
the use of his upper extremities.  The examiner noted that 
the veteran's only treatment at that time was Coumadin.  
Examination revealed respirations of 18 and blood pressure of 
132/82.  There was a normal sinus rhythm and mechanical valve 
sounds.  A handwritten note indicated estimated METs to be 
10+.  

The veteran also had an exercise treadmill stress test in 
September 2004.  The test revealed that the veteran was able 
to exercise to 10 METs, at which point he began to experience 
symptoms of fatigue, but no chest pain.  The examiner noted 
that the veteran had average functional capacity.  

The veteran was afforded a hearing in November 2006, before 
the undersigned VLJ.  During the hearing, the veteran 
testified that while his heart was better since his 
operation, the necessary, life-long Coumadin therapy 
significantly changed his lifestyle.  He stated that the 
medication required him to routinely go to the doctor to 
monitor his Coumadin, made it impossible to obtain life 
insurance, created difficulty obtaining medical insurance, 
affected his employment opportunities, and restricted his 
activities such as skiing.  

The veteran is currently rated at 10 percent under Diagnostic 
Code, 7016 for heart valve replacement (prosthesis).  As 
noted above, a February 2002 follow up report noted Coumadin 
therapy with no complications, as well as no dyspnea, 
orthopnea or edema was present.  A March 2002 progress report 
noted no chest pain, palpitations, or symptoms of congestive 
heart failure three months after aortic valve replacement.  
Upon VA examination, in September 2004, the veteran denied 
any significant cardiac symptoms such as angina, unusual 
dyspnea, chronic fatigue, dizziness or syncope.  There was a 
normal sinus rhythm and mechanical valve sounds.  
Additionally an exercise treadmill stress test in September 
2004 revealed that the veteran was able to exercise to 10 
METs at which time he experienced some fatigue.  As there is 
no evidence showing that a workload greater than 5 METs but 
not greater than 7 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope, or; evidence of cardiac hypertrophy or 
dilation on electrocardiogram, echocardiogram, or X-ray, a 
higher rating of 30 percent is not warranted.  See 38 C.F.R. 
§ 4.104, Diagnostic Code 7016.

Since the manifestations of the veteran's service-connected 
disability do not approach the criteria for a higher 
evaluation under Diagnostic Code 7016 (the Code for 
evaluating his service-connected disorder), and no other 
Diagnostic Codes are applicable for rating status post heart 
valve replacement, the Board has no basis upon which to base 
a grant of additional benefits on a schedular basis.  

The Board is well aware of the veteran's contentions, voiced 
during his hearing, that Coumadin therapy for his service-
connected disability has a negative impact on his life that 
should warrant additional benefits.  The Board sees no 
Diagnostic Code or rating criteria that could afford 
increased disability ratings based solely on the use of 
Coumadin, without any medical evidence of additional ratable 
disability resulting from medication used to treat the 
veteran's service-connected status post heart valve 
replacement.  

To the extent that the veteran's argument constitutes a claim 
for an extraschedular rating, the Board points out, 
initially, that there is no medical evidence showing the 
schedular criteria (that do provide criteria for a rating in 
excess of 10 percent, which the veteran does not meet) are 
inadequate for rating the severity of the veteran's service-
connected disability.  Moreover, to warrant consideration on 
an extra-schedular basis, the evidence must demonstrate that 
the veteran's status post heart valve replacement disability 
presents an exceptional or unusual disability picture, with 
such related factors as marked interference with employment 
or frequent periods of hospitalization, as to render 
impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1). 

The medical evidence pertaining to the veteran's service-
connected status post heart valve replacement simply does not 
show this to be the case.  In view of the foregoing 
evidentiary discussion, with special emphasis on the medical 
findings presented by the examiner(s) involved in the 
September 2004 VA examination, the Board concludes that the 
veteran's status post heart valve replacement disability does 
not present an exceptional or unusual disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization as to render 
impractical the application of the regular schedular 
standards, and extraschedular consideration is not warranted.  
See Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); Fisher v. 
Principi, 4 Vet. App. 53 (1993).  

Under the circumstances of the instant case, the Board must 
find that the preponderance of the evidence is against the 
claim for increase; the benefit of the doubt doctrine is 
inapplicable, and the claim for an increase must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

An initial rating in excess of 10 percent for status post 
aortic valve replacement is denied.



_______	_____________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


